676 S.E.2d 310 (2009)
STATE of North Carolina
v.
Tressin E. YOUNG.
No. 422P08.
Supreme Court of North Carolina.
March 19, 2009.
Tressin E. Young, Pro Se.
Linda Kimbell, Assistant Attorney General, Garry W. Frank, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 9th day of September 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."